L. HAND, Circuit Judge
(concurring).
As to the lienors, who filed their claims after the lis pendens was filed in the mortgage foreclosure, I do not wish to dissent from the holding that Judge Clancy’s order was enough to dispense with any need of refiling; but it appears to me that the stronger ground as to them as well is § 19 of the New York Lien Law. My brothers seem reluctant to extend that section beyond the lienors who were actually made defendants; but I think that it covered the others also, because their liens would be cut off by the sale, even though they had been refiled. New York Civil Practice Act, § 1085. Being so cut off, I cannot think that the Lien Law required the lienors to refile them after their only remaining rights were necessarily limited to the surplus. Filing and refiling are to advise those who deal with the owner of lienors’ claims upon the land; there can be no conceivable' need of this after it has changed hands, and after the surplus has come into the custody of the court, as it does until it is distributed. New York Civil Practice Act, § 1082.